DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 5-11, and 25-36 have been considered, but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 31, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 25 recites the limitation "the driver" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claims 31 and 35 recite a “flat” on the end portion of the humerus. It is unclear what element the “flat” is intending to refer to. For the purpose of the present examination, the flat is being interpreted to mean a flat surface of bone formed on the humerus. Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2, 9, 28, 30-33, 35, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poncet et al. (US Pub. No. 2009/0171462; hereinafter Poncet).
Poncet discloses the following regarding claim 2: a method for treating a shoulder joint, comprising: (a) accessing an end portion of a humerus (Figs. 5-6; paras. 0044-0045); (b) preparing the end portion of the humerus with a recess (Figs. 5-6; paras. 0044-0045); (c) inserting a base member (please see annotated Figure A, below) into the recess at the end portion of the humerus (Figs. 5-6), the base member including: a peripheral rim (Figure A) that encircles a first end (upper end) of the base member, an inner member (106) having an outside surface (exterior surface of element 106) and an inside surface (interior surface of bore element 117, within element 106), the inside surface including an inner periphery (interior border of element 117) of the base member (Figs. 3, 5), a second end (lower end) (Figure A) that is disposed opposite the first end (Fig. 1), a plurality of spaced apart arms (108) projecting distally from the peripheral rim (Fig. 1) and joining together at the second end (Figs. 1, 6, where the arms are joined together via the central portion of the base member), and at least one flat surface (Figure A) extending between the peripheral rim and the inner member (Fig. 2), the at least one flat surface disposed at an elevation distal of a proximal-most aspect of the peripheral rim (Figure A; Figs. 2, 5); and (d) advancing a joint interface (10 and/or glenoid component) into a recess (Figure A) of the base member (Fig. 5; para. 0036).

    PNG
    media_image1.png
    445
    589
    media_image1.png
    Greyscale

Figure A.

Poncet discloses the following regarding claim 9: the method of Claim 2, wherein preparing the end portion of the humerus with a recess includes forming a countersunk region (please see annotated Figure B, below) sized and configured to receive the peripheral rim of the base member (Fig. 5; paras. 0042-0045).

    PNG
    media_image2.png
    191
    402
    media_image2.png
    Greyscale

Figure B.

Poncet discloses the following regarding claim 28: the method of Claim 9, wherein the base member inserted into the recess at the end portion of the humerus such that the base portion is flush mounted (Fig. 5, where the base portion is flush mounted with recess formed in the humerus).  
Poncet discloses the following regarding claim 30: the method of Claim 2, wherein the joint interface includes a reverse shoulder joint interface (glenoid component) (para. 0030).
Poncet discloses the following regarding claim 31: a method, comprising: exposing an end portion of a humerus (Figs. 5-6; paras. 0044-0045);Application No. 16/580,367Reply to the Office Action dated January 13, 2022 Page 5 of 10forming a flat (flat surfaces cut into the end portions of the humeral bone) on the end portion of the humerus (Figs. 5-6); inserting a base member (Figure A) into the flat formed on the end portion of the humerus (Figs. 5-6; paras. 0040-0045), the base member including: a first end (upper end) and a second end (lower end), the first end including a peripheral rim (Figure A) that encircles the first end (Fig. 2), a plurality of arms (108) spaced apart from one another (Figs. 2-3), each arm of the plurality of spaced apart arms extending from the peripheral rim at the first end to the second end (Fig. 1), a cylindrical member (106) defining a recess (117) disposed at a central portion of the base member (Fig. 2; paras. 0034-0035), and at least one flat surface (Figure A) extending between the peripheral rim and the cylindrical member (Fig. 2), the at least one flat surface disposed at an elevation distal of the proximal-most aspect of the peripheral rim (Figure A, Figs. 2-5); and coupling a joint interface (10, 113 and/or glenoid component) to the base member (Fig. 5; para. 0036).  
Poncet discloses the following regarding claim 32: the method of Claim 31, wherein coupling the joint interface to the base member includes inserting an anchor member (113) of the joint interface into the recess defined by the cylindrical portion of the base member (Fig. 2, 5; paras. 0033-0035).  
Poncet discloses the following regarding claim 33: the method of claim 32, wherein the joint interface is a reverse joint interface (glenoid component) (para. 0030).  
Poncet discloses the following regarding claim 35: the method of claim 31, wherein the base member inserted into the flat formed on the end portion of the humerus such that the base portion is flush mounted (Fig. 5, where the base member is flush with the flat surfaces cut into the end portion of the humerus).  
Poncet discloses the following regarding claim 36: the method of claim 31, wherein the base member is inserted along an axis that is perpendicular with respect to a plane defined by the flat formed on the end of the humerus (please see annotated Figure C, below).

    PNG
    media_image3.png
    228
    414
    media_image3.png
    Greyscale

Figure C.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poncet in view of Winslow et al. (US Pub. No. 2006/0009852; hereinafter Winslow). 
Poncet discloses the limitations of the claimed invention, as described above. However, it does not explicitly recite how the openings are formed in the bone to hold the prosthesis. Winslow teaches a method of implanting a prosthesis into a humerus, where a reamer is advanced over a guide pin at a central, countersunk region of the humerus, and is used with a drill to create a central well or form a central hole at the base of the guide pin (paras. 0060-0061). Winslow further teaches that another convex reamer tool can be used with the guide pin to create additional openings/straight radial projections for the shelf cap, the pins, and/or the anchoring fins of the humeral prosthesis in the bone that surrounds the central well that can align with and accommodate any projecting arms of the implant device (Figs. 15-16, 20-26A, 39A-39B, 44-45; paras. 0050-0061). The openings will be sized to fit, and therefore, have an edge profile that resembles the arms of the humeral prosthesis (Figs. 15-16, 20-26A, 39A-39B, 44-45; paras. 0050-0061). Upon the implantation of the prosthesis into the formed bone openings, the plurality of spaced apart arms will be aligned with the plurality of radial projections (Figs. 15-16, 20-26A, 39A-39B, 44-45; paras. 0050-0061). This procedure of using a reamer to form openings in patient’s bone to hold the particular design of the prosthesis is well-known in the art, and can be used to properly shape the patient’s bone to more securely anchor the prosthesis in place. It would have been obvious to one having ordinary skill in the art to modify the invention of Poncet, according to the teachings of Winslow, in order to properly shape the patient’s bone to more securely anchor the prosthesis in place.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poncet in view of Frankle (US Pub. No. 2012/0253467). 
Poncet discloses the limitations of the claimed invention, as described above. However, it does not disclose each of the plurality of spaced apart arms comprising a plurality of openings spaced apart along the longitudinal axis of each arm. Frankle teaches that it is well known in the art that a humeral prosthesis is provided with a plurality of openings (412) spaced apart along the longitudinal axis of each arm of its plurality of arms (Figs. 2, 15; paras. 0098), for the purpose of allowing for the attachment of soft tissues and/or tuberosity fragments. It would have been obvious to one having ordinary skill in the art to modify the arms of Poncet to have the openings taught by Frankle, in order allow for the attachment of soft tissues and/or tuberosity fragments.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poncet in view of Anthony et al. (US Pub. No. 2013/0261754; hereinafter Anthony). 
Poncet discloses the limitations of the claimed invention, as described above. However, it does not disclose using a driver with a rachet mechanism. Anthony teaches a method of inserting a humeral implant where a ratchet driver engages the recesses of the anchor member with a plurality of prongs (paras. 0158-0170), in order to allow the user to more easily insert the implant into its desired location. It would have been obvious to one having ordinary skill in the art to modify the method of Poncet, to user a driver, as taught by Anthony, for the purpose of allowing the user to more easily insert the implant into its desired location.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poncet in view of Bouttens et al. (US Pub. No. 2003/0114933; hereinafter Bouttens). 
Poncet discloses the limitations of the claimed invention, as described above. However, it does not explicitly recite the use of a guide wire to insert the implants; and a guide tool that is coupled to the base member with a threaded portion, and advancing the anchor member over the guide tool towards the base member. Bouttens teaches a shoulder prosthesis using a guide tool (46, 35) coupled to a base member implant (7) with a threaded portion (Figs. 5-7; paras. 0038-0046), and advancing an anchor member (9) over the guide tool towards the base member (Figs. 5-7; paras. 0038-0046). Bouttens further teaches the use of a guidewire (46) for the implants and their associated tools to be inserted over (Figs. 5-7; paras. 0038-0046). These insertion tools allow the user to more easily and accurately insert the components of the device. It would have been obvious to one having ordinary skill in the art to modify Poncet, to comprise the insertion tools taught by Bouttens, in order to allow the user to more easily and accurately insert the components of the device.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poncet in view of Bouttens, further in view of Anthony. 
Poncet, as modified by Bouttens, teaches the limitations of the claimed invention, as described above. However, they not disclose using a cannulated driver with a plurality of prongs. Anthony teaches a method of inserting a humeral implant where a ratchet driver engages the recesses of the anchor member with a plurality of prongs (paras. 0158-0170), in order to allow the user to more easily insert the implant into its desired location. It would have been obvious to one having ordinary skill in the art to modify the method of Poncet and Bouttens, to use a driver, as taught by Anthony, for the purpose of allowing the user to more easily insert the implant into its desired location.

Claims 29 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poncet in view of Meswania et al. (US Pub. No. 2007/0156246; hereinafter Meswania). 
Poncet discloses the limitations of the claimed invention, as described above. However, it does not disclose the joint interface including an anatomical joint interface. Meswania teaches that it is well known in the art that prosthetic shoulder joints can be provided with an anatomical or a reverse configuration (abstract; paras. 0011-0013), as would be needed to address different degrees of shoulder deterioration for a particular patient. It would have been obvious to one having ordinary skill in the art to modify the invention of Poncet to comprise anatomical joint interface, as taught by Meswania, for the purpose of addressing different degrees of shoulder deterioration for a particular patient. In addition, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/            Primary Examiner, Art Unit 3774